DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the terms “PM” and “Dpm”, shown in Fig. 3, are not defined in the drawings or the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
The term “Dpm” is used in Fig. 3 and throughout the specification but is not defined.
The term “PM” is used in Fig. 3 but is not mentioned in the specification.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 (Line 16), 3 (Lines 2 and 3), 4 (Line 5), 5 (Line 2), and 8 (Line 9) recite the limitation "the other”. There is insufficient antecedent basis for this limitation in the claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Miyashita (JP 2005061234 A) in view of Kawada et al. (JP 2011069281 A) (hereinafter “Kawada”). Regarding Claim 1, Miyashita teaches the first-fifth, seventh, and eighth claim elements, hereinafter (1a), (1b), (1c), (1d), (1e), (1g), and (1h) respectively, but does not teach the sixth or ninth elements, hereinafter (1f) and (1i) respectively. Kawada teaches (1f) and (1i). Miyashita teaches
(1a), a hybrid vehicle (Miyashita Abstract: “…a motor generator is driven with electric power from a battery while operating an internal combustion engine of a hybrid vehicle…”).
(1b), a multi-cylinder engine (Miyashita Paragraph 0059: “…a motor assist period may be provided for all cylinders of the engine, or a motor assist period may be provided only for one cylinder of the engine.”).
(1c), an exhaust gas control apparatus including a catalyst configured to remove harmful components of exhaust gas from the multi-cylinder engine (Miyashita Paragraph 0025: “NOx is reduced and purified by reducing components in an exhaust gas reduction catalyst…”).
(1d), an electric motor. See rejection for (1a).
(1e), an electricity storage device configured to exchange electricity with the electric motor. See rejection for (1a).
(1g), at least one of the multi-cylinder engine and the electric motor is configured to output driving power to a wheel (Miyashita Paragraph 0031: “The output shaft of the engine and the input/output shaft of the motor generator are connected to the transmission that drives the wheels of the vehicle via the power switching mechanism.”).
(1h), the controller being configured to control the electric motor so as to cover a driving power shortage resulting from execution of the catalyst temperature raising control (Miyashita Abstract: “When exhaust gas temperature is raised for operation for eliminating sulfur poisoning of a NOx occlusion reduction catalyst, a motor generator is driven with electric power from a battery while operating an internal combustion engine of a hybrid vehicle at low output…”).
As indicated above, Miyashita does not teach (1f) or (1i). Kawada teaches
(1f), a controller configured to execute catalyst temperature raising control upon request for raising a temperature of the catalyst during load operation of the multi-cylinder engine in the hybrid vehicle in which at least one of the multi-cylinder engine and the electric motor is configured to output driving power to a wheel (Kawada “Description” Paragraph 1: “The present invention relates to a control device for an internal combustion engine of a vehicle, and more particularly to a control device for an internal combustion engine that warms up a catalyst for purifying exhaust gas of the internal combustion engine at an early stage.”; Kawada Claim 2: “When the temperature of the inlet of the catalyst reaches a predetermined temperature, the air-fuel ratio of each cylinder of the internal combustion engine is switched between the lean side and the rich side, and surplus oxygen and unburned gas are sent to the catalyst, In a control device for an internal combustion engine that performs a lean-rich catalyst warm-up control operation for warming up the catalyst with reaction heat…”).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the hybrid vehicle having a gas control apparatus including a catalyst of Miyashita to provide a controller as taught by Kawada. Doing so would enable “purifying exhaust gas of CO, HC, NOx” as recognized by Kawada (“Description of the Embodiments” Paragraph 7).
(1i), the catalyst temperature raising control being control that involves stopping fuel supply to at least one of cylinders of the multi-cylinder engine and enriching air-fuel ratios for the other cylinders than the at least one cylinder (Kawada “Description” Paragraph 1: “The present invention relates to a control device for an internal combustion engine of a vehicle, and more particularly to a control device for an internal combustion engine that warms up a catalyst for purifying exhaust gas of the internal combustion engine at an early stage.”; Abstract: Catalyst inlet temperature is estimated…and operation is changed over to a second step catalyst warming up control operation (fuel cut rich control) when the temperature reaches prescribed temperature.”; Kawada “Description of Embodiments” Paragraph 21: “In this second-stage fuel cut/rich control, in order to promote the oxidation reaction of the catalyst device…a fuel-cut cylinder that operates the intake valve and the exhaust valve but does not inject fuel from the fuel injection valve and a cylinder that injects fuel so that the air-fuel ratio is richer than stoichiometric are alternately arranged.”).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the hybrid vehicle having a catalyst of Miyashita to provide catalyst temperature-raising control as taught by Kawada. Doing so would enable “warm[ing]-up the catalyst by high temperature exhaust gas…to induce quick oxidation reaction in the catalyst” as recognized by Kawada (Abstract).
Regarding Claim 2, Miyashita teaches that the controller is configured to control the electric motor so as to cover the driving power shortage while fuel supply to the at least one cylinder of the multi-cylinder engine is stopped. See rejection for (1g), above.
Regarding Claim 3, Miyashita teaches a hybrid vehicle with an exhaust gas control apparatus but does not teach an ignition timing controller. Kawada teaches that the controller is configured to retard an ignition timing for the other cylinders so as to avoid an increase in an output of the multi-cylinder engine resulting from enrichment of the air-fuel ratios for the other cylinders (Kawada “Description of the Embodiments” Paragraph 18: “…by performing the warm-up control of the ignition timing retarded to retard the ignition timing, the catalyst device is warmed-up…”; Kawada “Background Art” Paragraph 3: “…by adjusting the ignition timing of the lean-burning cylinder and the ignition timing of the rich-burning cylinder, the output torque of the lean-burning cylinder and the rich-burning cylinder is made approximately equal, so that the torque fluctuation generated in the internal combustion engine is reduced.”).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the hybrid vehicle having a catalyst of Miyashita to retard ignition timing as taught by Kawada. As such, “The catalyst [would be] warmed up” and “torque fluctuation [would be] reduced” as recognized by Kawada (“Description of the Embodiments” Paragraph 18 and “Background Art” Paragraph 3).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Miyashita (JP 2005061234 A) in view of Kawada et al. (JP 2011069281 A) (hereinafter “Kawada”) and further in view of Mamada (JP 2014076743 A). Regarding Claim 4, the combination of Miyashita and Kawada teaches a hybrid vehicle with an electric motor but does not teach a second electric motor. Mamada teaches a second electric motor configured to convert at least part of power from the multi-cylinder engine into electricity and to exchange electricity with the electricity storage device, wherein the controller is configured to control the second electric motor so as to convert excess power of the multi-cylinder engine resulting from enrichment of the air-fuel ratios for the other cylinders into electricity (Mamada “Description of Embodiments” Paragraph 1: “…the hybrid vehicle includes an engine, a first motor generator, a second motor generator, a power-split mechanism...The output of the engine is divided into two by the power-split mechanism, one of the outputs is transmitted to the second motor generator and the wheels, and the other is transmitted to the first motor generator…”; Paragraph 3: “The hybrid vehicle…converts the AC generated power of the motor generators into the…battery…”; Abstract: “The controller includes a…threshold-changing means for changing a vehicle request power threshold…so as to reduce the difference between an air-fuel ratio detected by an air fuel-ratio sensor when the engine stops and a theoretical air-fuel ratio if the difference exceeds a specified range.”).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the hybrid vehicle having an electric motor of the combination of Miyashita and Kawada to provide a second motor as taught by Mamada. As such, “The output of the engine [can be] divided into two by the power split mechanism [so that] one of the outputs is transmitted to the second motor generator and the wheels and the other is transmitted to the first motor generator, and the power of the engine is…transmitted to the wheel by two routes.” as recognized by Mamada (“Description of Embodiments” Paragraph 1).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Miyashita (JP 2005061234 A) in view of Kawada et al. (JP 2011069281 A) (hereinafter “Kawada”), further in view of Mamada (JP 2014076743 A), and further in view of Arai et al. (JP 2018071418 A) (hereinafter “Arai”). Regarding Claim 5, the combination of Miyashita, Kawada, and Mamada teaches a hybrid vehicle with a temperature-raising controller but does not teach retarding ignition timing given excess power. Arai teaches that the controller is configured to retard an ignition timing for the other cylinders when the second electric motor is unable to convert the excess power of the multi-cylinder engine into electricity (Arai “Description of Embodiments” Paragraph 1: “A power generation control device for a vehicle comprising a storage battery that is electrically connected to a power generator and charged with power generated by the power generator, and reduces the power generation torque of the power generator when the charge state of the storage battery exceeds a predetermined value. A control unit that stops the power generation, and the control unit delays the engine ignition timing by the ignition control device when stopping the power generation of the generator with the ignition control device retarded by the ignition control device.”).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the hybrid vehicle with a controller configured to retard ignition timing of the combination of Miyashita, Kawada, and Mamada to provide a converting excess power to electricity as taught by Arai. Doing so would “…prevent the engine from blowing up due to a sudden decrease in the power generation torque when the power generation of the generator is stopped.” as recognized by Arai (“Description of Embodiments” Paragraph 1).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Miyashita (JP 2005061234 A) in view of Kawada et al. (JP 2011069281 A) (hereinafter “Kawada”), further in view of Mamada (JP 2014076743 A), and further in view of Leone et al (US 20170306893 A1) (hereinafter “Leone”). Regarding Claim 6, the combination of Miyashita, Kawada, and Mamada teaches a hybrid vehicle with a temperature-raising controller but does not teach a transaxle. Leone teaches a transaxle that is coupled to an output shaft of the multi-cylinder engine, the second electric motor, and the wheel, wherein the electric motor is configured to output the driving power to the wheel or another wheel different from the wheel (Leone Paragraph 0038: “The engine delivers power to the transmission via a torque input shaft. In the depicted example, the transmission is a power-split transmission (or transaxle)…The transmission further includes an electric generator and an electric motor. The electric generator and the electric motor may also be referred to as electric machines as each may operate as either a motor or a generator.”).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the hybrid vehicle of the combination of Miyashita, Kawada, and Mamada to provide a transaxle as taught by Leone. As such, “Torque is output from the transmission, for propelling vehicle tractions wheels, via a power transfer gearing, a torque output shaft, and a differential-and-axle assembly.” as recognized by Leone (Paragraph 0038).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Miyashita (JP 2005061234 A) in view of Kawada et al. (JP 2011069281 A) (hereinafter “Kawada”) and further in view of DeSmet et al. (US 20180187583 A1) (hereinafter “DeSmet”). Regarding Claim 7, the combination of Miyashita and Kawada teaches a hybrid vehicle with an exhaust gas control apparatus but does not teach a particulate filter. DeSmet teaches that the exhaust gas control apparatus includes a particulate filter (DeSmet Paragraph 0039: “…an exhaust gas aftertreatment system is arranged, wherein the exhaust gas aftertreatment system comprises at least one first nitrous oxide storage catalyst, at least one second catalytic device which is arranged downstream of the first nitrous oxide storage catalyst, at least one particulate filter which is arranged downstream of the first nitrous oxide storage catalyst.”).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the hybrid vehicle of the combination of Miyashita, Kawada, and Mamada to provide a particulate filter as taught by DeSmet. As such, “ammonia produced…during a substoichiometric mode [can be] stored…and used for reduction of nitrous oxides in the exhaust gas.” as recognized by DeSmet (Paragraph 120).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kawada et al. (JP 2011069281 A) (hereinafter “Kawada”) in view of Miyashita (JP 2005061234 A). Regarding Claim 8, Kawada teaches the first, seventh, and eighth claim elements, hereinafter (8a), (8g), and (8h) respectively, but does not teach the second-sixth or ninth elements, hereinafter (8b), (8c), (8d), (8e), (8f), and (8i) respectively. Miyashita teaches (8b), (8c), (8d), (8e), (8f), and (8i). Kawada teaches
(8a), control method of a hybrid vehicle. See rejection for (1f), above.
(8g), the control method of the hybrid vehicle comprising: upon request for raising a temperature of the catalyst during load operation of the multi-cylinder engine. See rejection for (1f), above.
(8h), executing catalyst temperature raising control that involves stopping fuel supply to at least one of cylinders and enriching air-fuel ratios for the other cylinders than the at least one cylinder. See rejection for (1i), above.
As indicated above, Kawada does not teach (8b), (8c), (8d), (8e), (8f), or (8i). Miyashita teaches
(8b), a multi-cylinder engine. See rejection for (1b), above.
(8c), an exhaust gas control apparatus including a catalyst configured to remove harmful components of exhaust gas from the multi-cylinder engine. See rejection for (1c), above.
(8d), an electric motor. See rejection for (1d), above.
(8e), an electricity storage device configured to exchange electricity with the electric motor. See rejection for (1e), above.
(8f), at least one of the multi-cylinder engine and the electric motor being configured to output driving power to a wheel. See rejection for (1g), above.
(8i), controlling the electric motor so as to cover a driving power shortage resulting from execution of the catalyst temperature raising control. See rejection for (1h), above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T WALSH whose telephone number is (303)297-4351. The examiner can normally be reached Monday-Friday 7:30-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached at (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-0695.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T. WALSH/Examiner, Art Unit 3618                                                                                                                                                                                                        
/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618